Case 2:21-cv-00047-SPC-NPM Document 26 Filed 04/12/21 Page 1 of 2 PageID 654




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

624 FREEDOM LAND TRUST, BY:
A HOME OF MY OWN, LLC, AS
TRUSTEE,

             Plaintiff,

v.                                               Case No: 2:21-cv-47-SPC-NPM

THE BANK OF NEW YORK
MELLON,

              Defendant.
                                          /

                                        ORDER1

       Before the Court is a sua sponte review of the case.                 Plaintiff 624

Freedom Land Trust, By A Home of My Own LLC (“Freedom”) seeks to

voluntarily dismiss this action with prejudice. (Doc. 23). Defendant The Bank

of New York Mellon (“BNYM”) opposes. (Doc. 24). The Court issued an Order

addressing the parties’ concerns and concluding dismissal with prejudice

would be appropriate, so long as certain conditions attached.                   (Doc. 25).

Specifically, “If Freedom refiles this action in any forum, it must pay the

attorney’s fees and costs BNYM incurs defending the action.” (Doc. 25 at 3).



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:21-cv-00047-SPC-NPM Document 26 Filed 04/12/21 Page 2 of 2 PageID 655




The Court allowed Freedom a reasonable time to object and warned that

failure to respond would result in dismissal on those conditions. Because

Freedom failed to respond, the Court now dismisses with conditions.

      Accordingly, it is now

      ORDERED:

      (1) This action is DISMISSED with prejudice.

      (2) If Plaintiff refiles this action in any forum, it will be liable for the

         attorney’s fees and costs Defendant incurs defending the action.

      (3) The Clerk is DIRECTED to enter judgment, terminate any pending

         motions or deadlines, and close the case.

      DONE and ORDERED in Fort Myers, Florida on April 12, 2021.




Copies: All Parties of Record




                                        2
